Citation Nr: 0200676	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  94-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an apportionment in excess of $300 per month 
from the veteran's VA compensation benefits for an adult 
helpless child.



WITNESSES AT HEARINGS ON APPEAL

Appellant, E.H and T.S.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 until 
October 1945 and from January 1947 until May 1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1992 
decision of the Washington, DC Regional Office (RO) which 
denied the appellant's claim of entitlement to an 
apportionment in excess of $300.00 per month from the 
veteran's VA compensation benefits.  

This case was remanded by decisions of the Board dated in 
November 1996 and January 1999 for further development, and 
is once again before the Board for appropriate disposition.  
A formal hearing was held before the undersigned member of 
the Board in October 2001.  It should be noted that this is a 
"contested claim", that is, the benefits in this case are 
derived from the veteran's compensation award and could be 
awarded either to the appellant or the veteran, the 
appellant's father.  The veteran, in this case, was notified 
of the hearing in October 2001 and failed to appear at the 
hearing.  No additional communication from the veteran was 
received in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran is currently in receipt of a 100 percent 
disability rating for service-connected schizophrenia.

3.  The appellant is currently in receipt of an apportionment 
of $300 from the veteran's VA compensation benefits.  

4.  The veteran's monthly income slightly exceeds his monthly 
expenses.

5.  The appellant's monthly income exceeds his reasonable 
expenses.

6.  The evidence does not establish that there is a 
demonstrable need of apportionment in excess of $300 due to 
financial hardship on the part of the appellant.


CONCLUSION OF LAW

Entitlement to an apportionment in excess of $300 of the 
veteran's VA compensation benefits for the veteran's helpless 
adult child is not established.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §4, 114 Stat. 2096, 2098-99 
(2000) (codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 5307(a)(2) (West 1991); 38 C.F.R. §§ 3.450(a)(1)(ii), 
3.451, 3.458 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded upon VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  Review of 
the claims folder reveals that the RO has consistently and 
properly informed both the appellant and the veteran of the 
appropriate information required of both parties, and the 
evidence required to resolve the contested claim, and has 
provided notification with respect to all procedural and due 
process requirements.  The Board finds that no additional 
notice or development action is required to ensure compliance 
with the new statutory provisions.  In addition, there is no 
indication that the Board's current review and disposition of 
the claim will result in any prejudice to the parties in the 
instant appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Finally, the Board finds that the RO complied with 
the instructions set forth in the prior remands, such that 
the Board may now adjudicate the appeal.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Accordingly, the Board finds that 
all facts have been developed to the extent indicated.  As 
such, the Board finds the duty to assist the parties in the 
development of the claim under the VCAA has been met.

The appellant asserts that the $300 apportionment he is 
currently receiving is insufficient to help meet his living 
expenses and an increased award is requested.

The Board notes that this is a contested claim; the basic 
facts of which are not in dispute.  The veteran/appellee has 
been service-connected for schizophrenia, evaluated as 100 
percent disabling for many years.  By rating action dated in 
March 1967, the appellant, born in 1947, was declared to be 
permanently incapable of self-support prior to October 20, 
1965, by reason of mental or physical disabilities diagnosed 
as convulsive disorder, grand and petit mal, and congenital 
shortening of the right upper extremity.  The appellant has 
been in receipt of an apportionment in the amount of $300 
from the veteran's disability compensation benefits since 
August 1, 1991.  He requested an increase in the amount of 
his apportionment benefits by Report of Contact dated in June 
1992. 

Applicable law provides that a veteran's compensation may be 
specially apportioned if hardship is shown to exist on the 
part of the veteran's dependents as long as such 
apportionment would not cause undue hardship to the veteran.  
38 C.F.R. § 3.451 (2001).  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her, while apportionment of less 
than 20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a "special" 
apportionment, which may be paid under the circumstances 
described in 38 C.F.R. § 3.451.  That rule provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
"dependents" on the basis of the facts of the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest.  38 C.F.R.§ 3.451 (2001).  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Veterans 
Regulations No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. 
Veterans Regulation NO. 6(c), 4 (June 1934).

A review of the facts of this case shows that pursuant to the 
appellant's request for an increased apportionment in June 
1992, the veteran submitted a report of his income and 
expenses in August 1992.  He reported Social Security 
disability income of $639 per month in addition to his 100% 
VA service connected disability compensation of $1549.  It 
was noted that his spouse received $321 in Social Security 
income.  He stated that he and his spouse had a joint bank 
account in the amount of $13,000, and had $25,100 in 
certificates of deposit.  The veteran listed his expenses as 
including $500 for utilities, $300 for taxes, $225 for 
medicine, $600 for groceries, $100 for clothing, $74 for yard 
care, $100.90 for life and health insurance, $48 for 
"F.R.A.", $30 for dental care, $50 for doctor bills, $35 
for personal property tax, $35 for postage and mailing, $80 
for hair care, $100 for household repairs, $100 for gasoline 
and auto repair, $30 for church tithes, $30 for newspaper and 
$42 for cable TV.  The veteran related that he spent $100 for 
birthdays, anniversaries and Christmas.  A total income of 
approximately $2609 was reported with monthly expenses of 
$2579, leaving a net income of $30.

In September 1992, the appellant submitted a financial status 
statement.  He reported a monthly income of $300 out of which 
he stated that $35 went toward his subsidized monthly rent, 
$65 for phone bill, $40 for electric, $35 for cleaning, $25 
for laundry, $160 for food, $60 for clothes, $320 for 
medication, $35 for transportation and $60 for recreation.  
The appellant also related that he had a $5000 neurology bill 
on which he was unable to make payments, and that he also had 
to buy special shoes twice a year at a cost of $200 for each 
pair.  A total income of $300 with monthly expenses of $835 
was reported, leaving a shortfall of $535. 

The request for an increased apportionment was denied in a 
Special Apportionment Decision dated in November 1992 on the 
basis that the evidence of record showed that the veteran was 
reasonably providing for the appellant's support.  The 
appellant disagreed with this decision and perfected his 
appeal to the Board. 

The veteran wrote in December 1994 that the appellant was 
receiving Medicare with Champus insurance as a backup, as 
well as Social Security and supplemental Social Security 
benefits.  

The appellant requested a personal hearing before a Member of 
the Board which was scheduled in August 1996.  The veteran 
was also duly notified in a letter to him dated in April 
1996.  In a Report of Contact dated in April 1996, the 
veteran's wife informed the RO that he would not be able to 
attend that hearing because he was currently hospitalized.  
It is recorded that she was informed that since her husband 
was represented by the Disabled American Veterans, that that 
organization would be given an opportunity to review the case 
and submit additional written argument on his behalf.  In an 
Informal Hearing Presentation dated in August 1996, the 
accredited represented contended that the originating agency 
was correct by disallowing additional apportionment benefits 
for the appellant, and that any further increase would create 
undue financial hardship and prohibit him from providing the 
basic necessities of daily living.  

The appellant was afforded a personal hearing in August 1996 
before a Member of the Board sitting at Washington, DC with 
his mother and T.S. as additional witnesses.  He testified 
that he required additional monetary support because of 
frequent and unexpected seizures which severely impaired his 
daily functioning and prohibited gainful employment.  He 
stated that he had mild to severe seizures about 150 times a 
year.  The appellant detailed his medication regimen and the 
recent medical treatment he had received.  The witness, T. 
S., Director of Psychiatric Rehabilitation Services, 
testified that the appellant currently had only episodic 
depression, but that they were still trying to deal with his 
interpersonal difficulties due to personality and seizure 
disorders.  He indicated that while the appellant did engage 
in volunteer work running their snack bar for approximately 
six hours a day, five days a week, it was not foreseeable 
that he could work competitively at any point due to seizures 
which would come on at any time.  The veteran's mother 
presented testimony to the effect that she had spoken with 
his neurologist who had informed her that the appellant was 
unable to be employed because of frequent seizures.  She 
related that she tried to help him out financially at times 
and indicated that she had recently bought him groceries 
totaling $34.  

Pertinent evidence submitted at the hearing included a 
detailed listing of all medication the appellant had been 
prescribed between January 1994 to July 27, 1996, as well as 
a medical report from P. G. Bernad, M.D., M.P.H, F.A.C.P., 
who delineated the appellant's chronic medical and 
neurological problems, to include major and minor seizures, 
congenital absence of the right hand and forearm, language 
deficit, ear infection and the treatment therefor.  It was 
Dr. Bernad's opinion that the appellant was unable to be 
employed because of the frequent seizures, and other medical 
complaints he presented.  The veteran also submitted a 
statement detailing his complaints, medical treatment and his 
medication regimen between April and July 1996.

A letter from Psychiatric Rehabilitation Services dated in 
August 1996 related that the appellant had received ongoing 
psychiatric treatment and psychosocial support for deficits 
stemming from psychiatric and medical disorders.  It was 
noted that the severity of his disabilities remained 
unchanged, and that he was still limited in self care and 
vocational tasks by symptoms which included low frustration 
tolerance, inability to cope effectively with environmental 
stressors, and grand and petit mal seizures which occurred 
four times per week, on average.

Evidence received at the hearing also included an updated 
financial status report from the appellant showing a monthly 
income of $484 from Social Security, and $300 from VA 
totaling $784.  He related that his monthly expenditures were 
$100 for rent, $40 for gas, $45 for electric, $45 for 
telephone, $275 for medicine, $50 for cable, $80 for payment 
on medical and dental bill accounts, $40 for transportation, 
$50 for dinner at the social center and $36 for clothing.  It 
was noted that he spent $10 for food stamps, $16 for 
toiletries, $26 for a haircut, laundry, and dry cleaning, $58 
for dinner and occasional lunch at the Psychiatric 
Rehabilitation Center, and $34 for an occasional movie, 
miniature golf and fast food for a total of $905 in expenses 
on an income of $784.  

An updated financial status report was received from veteran 
in January 1997 showing a monthly income of $2925 with 
expenses of $700 for groceries and sundries, $100 for 
electric, $100 for gas, $25 for water and sewer, $100 for 
group hospitalization, $10 for newspaper, $60 to his wife, 
$53 for cable, $200 for taxes, $150 for wife's medicine, $75 
for telephone, $100 for barber and hairdresser, $140 for lawn 
car, $200 for car maintenance and gasoline, $25 for 
insurance, and $50 for church tithes.  The veteran stated 
that in addition thereto, he gave gifts to his daughter, 
granddaughter and great grandson in the amount of $100, and 
that the appellant received $300 for his birthday and at 
Christmas.  The veteran reported that he and his wife owned a 
home valued at $150,000 and had a Certificate of Deposit (CD) 
worth approximately $50,000.  A net monthly income of $687 
was shown, but the veteran also stated that with varying 
other expenses, to include home repairs and upkeep, car 
maintenance, dental and eye examination bills, their income 
equaled their expenditures.  He also related that the 
appellant's mother had recently died and that the appellant 
stood to inherit an estate of up to $100,000. 

The veteran wrote in January 1997 that his mother had passed 
away in November 1996, and that prior to her death, had 
contributed approximately $160 per month to his living 
expenses.  He stated that since her death, he had not 
received additional money, and had to support himself and pay 
substantial medical bills on $798 per month.  

A proposed treatment plan from P. V. Stasicwicz, DDS, dated 
in February 1997, was received into evidence showing that the 
appellant required more than $11,000 in dental procedures.  
Additional medical account statements showed that the 
appellant paid $235 for eyeglasses, and owed $3872.38 to the 
Community Services Board as of June 1997.

A statement was received from the executor of the appellant's 
mother's estate advising that the appellant would receive net 
proceeds of about $62,000 which would be placed into annuity.  
It was noted that if the appellant accessed the annuity 
before 10 years had elapsed, there would be penalty surrender 
charges.

A statement from LifeUSA dated in June 1998 was submitted 
showing that the annuitization value of the appellant's 
inheritance was currently $64,212.89 as the end of the 
current quarter, but that the surrender value was $56,498.33.  
The appellant also submitted additional medical account 
statements showing a balance of $4898 to Neurology Services, 
Inc. as of November 1998, $3837.88 to Community Services 
Board as January 1999, and numerous charges from Inova Mount 
Vernon Hospital dating between 1988 to 1998, some of which 
were reported to have been written off to bad debt, some in 
collection, others discounted based on financial resources, 
and some currently outstanding and awaiting payment.  

A Report of Contact dated in April 1999 is of record 
indicating that the appellant stated that he could handle all 
his personal affairs, paid all his bills without assistance, 
except when he was hospitalized, and worked as a volunteer at 
Psychiatric Rehabilitation Service from 8:30AM until 4:30PM, 
Monday through Friday.  

Pursuant to RO inquiry, the executor of the appellant's 
mother's estate responded with information pertaining to his 
inheritance indicating that the appellant received $60,376.66 
of which, in accordance with his mother's wishes, he 
deposited into a single premium deferred annuity with LIFEUSA 
Insurance Company.  It was noted that he had several options 
with respect to the annuity; 1) interest only payments, 2) 
annuitization for life or a set term of years in accordance 
with accompanying tables, and 3) cash surrender which had an 
annually decreasing surrender charge for the first 10 years.  
It was reported that the effective date of the policy was 
July 7, 1997.  

Pursuant to Board remand of January 1999, the RO ordered that 
a field examination be conducted to ascertain if the 
appellant needed to have a guardian appointed.  In an ensuing 
assessment, it was reported that the appellant was visited at 
Psychiatric Rehabilitation Services in June 1999.  It was 
noted that the club house supervisor and the counselor who 
worked closely with the appellant were in attendance.  Upon 
this meeting, the appellant reported that his income 
consisted of the $300 VA apportionment, $514 from Social 
Security, and $347 from an OPM pension.  He stated that his 
monthly rent had risen to $212, food was $300, and that gas 
and electric were $95.  He related that he paid $50 for 
cable, $275 for medication and made a neurologist payment of 
$60 per month.  The appellant said that clothing and all 
other incidental expenses were purchased as needed.  He 
indicated that he had a balance in his bank account of $1160 
at that time, had an annuity in excess of $65,000 and had 
stocks in Virginia Power worth $1062.50.  He reported owing 
Dr. Bernad $3991 and Crisis Care $6500.  On this occasion, a 
total monthly income of $1161 was reported with expenses of 
approximately $992 for a net income of $169.

Following contact with the executor of the appellant's 
mother, it was the determination of the field examiner that 
the appellant did not need a guardian or legal custodian at 
that time, and that he did a very good job of handling all 
his finances without any supervision.  It was added that he 
was responsible for the concession operation at Psychiatric 
Rehabilitation Services, to include the purchase of all 
merchandise, and balancing and counting the cash at the end 
of the day.  It was noted that the staff reported that they 
had never had any problem with his running the concession, 
even as a volunteer.  

Additional information regarding clarification of any penalty 
incurred by the appellant on receipt of his deferred annuity 
was received from the executor of the mother's estate by 
Report of Contact dated in April 2000.  The RO was informed 
that the appellant would only have to pay a penalty to 
receive his annuity if he elected the cash surrender payment 
option, but that in his case, since he was in policy year 
three, he would not lose any principal.  It was estimated 
that the annuity was currently worth $70,000 and that the 
appellant could receive $250 per month based on an interest 
payment option.  

A financial status report was received from the veteran in 
May 2000 noting that monthly income from Social Security, 
pension and other was $3177 with expenses of $100 for food, 
$100 for utilities, $75 for telephone, $200 for insurance, 
$200 for clothing, and $200 for medical expenses.  The 
veteran indicated that $1800 was spent for expenses which 
included his car, yard care, upkeep of home, medicine, taxes 
and miscellaneous.  Total monthly expenses of $3000 were 
reported with a monthly surplus of $177.  

The veteran wrote in September 2000 and requested that if the 
RO "release the money that has been withheld" that he would 
"be glad to see an increase for [redacted] of $200 more per 
month."  He noted that this would bring the total amount 
withheld to $500 a month.  By Report of Contact dated several 
weeks later, it was noted that the appellant had been 
instrumental in obtaining the letter from his father in which 
he agreed to increase the monthly apportionment from $300 to 
$500.  It was recorded, however, that insofar as the 
appellant's claim for an increased apportionment was received 
on June 23, 1991, an increase be warranted from July 1, 1992 
which would result in an overpayment for the veteran of 
approximately $19,800.  The RO adjudicator wrote that from 
the veteran's letter, he was under the mistaken impression 
that an additional amount had been withheld from his monthly 
VA compensation due to the pending appeal, and that when he 
wrote his letter of September 1, 2000, he was unaware that he 
might occur a substantial overpayment.  The appellant was 
then asked if he would be willing to settle for a much 
smaller retroactive increase in the apportionment from July 
1, 1992 to present, and make the $200 increase effective from 
date of last payment.  It was reported, however, that the 
appellant would not settle for less than the $200 monthly 
increase from any date other than July 1, 1992 because he 
felt that his father had at least $200,000 in available 
assets.  It was also noted that the appellant had chosen not 
to begin receiving his annuity until July 2007 because he did 
not want to lose any interest income, even though he would 
not lose any of the principal.  

The veteran's father was contacted the same day and informed 
that an additional amount had not been withheld during the 
appeal period, and that an overpayment in the amount of 
$19,800 would result if he consented to apportion the 
appellant an additional $200.  The veteran then stated that 
he did not wish to increase the amount of the apportionment 
at all, unless Congress granted an increase in his VA 
benefits, which did not include cost-of-living adjustment.  
The veteran declined to discuss any optional increase in the 
amount of the current apportionment to the appellant.  

The appellant wrote in December 2000 that his doctors did not 
want him to live by himself and recommended that he reside in 
an assisted living environment.  He stated that assisted 
living would cost between $2500 and $3000 per month. and that 
his income was $1198.  

The appellant was informed by correspondence dated in August 
2001 that because the Member who conducted his personal 
hearing in August 1996 was no longer employed by the Board, 
he had the right to another Board hearing.  The appellant 
expressed his desire for another personal hearing which was 
scheduled before a Member of the Board sitting at Washington, 
DC in October 2001.  Both the appellant and the veteran were 
notified of the date and place of the hearing and their 
rights attendant thereto in letters dated in September 2001.  
The record contains no response from the veteran, who also 
did not attend the personal hearing.  There is no indication 
in the claims folder that the letter was returned as 
undeliverable. 

The appellant presented testimony reiterating his need for an 
increased apportionment from the veteran's VA compensation.  
He stated that he had had increased health problems in recent 
years, to include a right shoulder fracture in 1999, a viral 
blood infection in 1998, a continuing seizure disorder, and 
chronically infected ears with balance problems.  He again 
noted that his doctor had suggested that he seek assisted 
living, but said that he was unable to do on a monthly income 
of $1200.  He said that he father gave him no other money and 
that he did not want to touch his annuity because it took 10 
years to mature.  He also stated that he had been unable to 
manage the snack shop for almost four years, and could not 
compete for employment due to the lack of his right hand.  

Analysis

The appellant argues that he is entitled to an apportionment 
of the veteran's VA compensation benefits in an amount 
greater than $300 per month.  The record shows that at the 
time of his initial apportionment request in June 1992, the 
appellant's reported expenses of $835 far exceeded his 
monthly income of $300.  By the same token, however, the 
veteran was shown to have a net income of $30 during the 
relevant time frame.  Therefore, it appears that the 
veteran's income at that time, less the apportioned amount, 
did not exceed his expenses by any significant amount.

Following the Special Apportionment Decision in November 1992 
which determined that the veteran provided a reasonable 
amount of support, the record indicates that at some point 
prior to December 1994, the appellant began receiving Social 
Security benefits.  He related upon personal hearing in 
August 1996 that his income had gone up to $784, but that his 
expenses were $905, demonstrating a net shortfall of $121.  
The record reflects, however, that although the appellant did 
not divulge this contribution previously, following the death 
of his mother in November 1996, he wrote that she had 
contributed approximately $160 per month to his living 
expenses.  This means that his most recently reported income 
was closer to $944, giving him a net income of $39.  During 
the same period, the veteran was shown to have a net income 
of $687.  However, he did indicate that with varying 
household and medical expenses [which were not delineated by 
amount], his household income was approximately equal to his 
expenditures.  Although the veteran disclosed in January 1997 
that he had certificates of deposit and other assets valued 
at approximately $200,000, the Board finds that as the 
appellant's income was, in actuality, shown to have exceeded 
his expenditures, that he did not require any additional 
apportionment at that time.  

Most significantly, however, the record demonstrates that 
upon the death of his mother, the veteran received a 
significant inheritance of a little more than $60,000 which 
was placed into a deferred annuity for his benefit, 
reportedly at her behest.  The Board notes that while there 
is an annually decreasing surrender charge for the first 10 
years, such monies have always been freely available to the 
appellant.  In April 2000, the executor of the estate 
provided information to the effect that the appellant would 
only incur a penalty if he elected a cash surrender option, 
but that since he was in year three of the policy, he could 
receive $250 per month in interest payments without loss of 
any principal, then shown to be approximately $70,000.  The 
Board observes that the appellant has emphatically declined 
to utilize any of multiple options to access any of his 
annuity funds until a 10-year period has elapsed.  

The appellant's most recent financial status report of 
record, obtained when an RO field examination was conducted 
in June 1999 indicated that he had a total monthly income of 
$1161, to include $347 from an OPM pension owing to his 
mother's previous government employment.  It was also noted 
that he had stocks valued at $1062.50, as well as a bank 
balance of $1160 at that time.  His expenses were reported to 
be $992.  The Board thus finds that as the appellant had a 
net income of $169 as of June 1999, as well as other 
additional assets, he did not require an increased 
apportionment at that time.  As well, when the veteran 
submitted a financial status report in May 2000, it was shown 
that he had a net surplus of $177 which was only eight 
dollars shy of the appellant's last shown net income of $169.

The Board points out that hardship contemplates an inability 
to pay for essentials such as food, clothing, shelter or 
medical expenses.  Such deprivations are not shown in this 
case with regard to the appellant.  The evidence appears to 
indicate that his income has more-or-less equaled or exceeded 
his monthly expenses dating back to some time in 1993 or so, 
when he began receiving Social Security, such that he is now 
in a position to forgo additional monthly income of at least 
$250 from his deferred annuity.  

The Board recognizes that the appellant is substantially 
handicapped by physical disability, primarily a chronic 
seizure disorder for which he is on continuing medication, 
the congenital absence of his right hand and forearm and some 
psychiatric deficits.  However, a longitudinal review of the 
record clearly reveals that he has functioned independently 
for at least a decade or so, to include living in his own 
apartment and taking care of his own needs, as well as 
running the concession stand at Psychiatric Rehabilitation 
Services on virtually a full-time basis.  Following a VA 
field examination in June 1999 to ascertain whether or not he 
needed to have a guardian appointed, it was found that he did 
not need either a guardian or legal custodian, and that he 
did a very good job of handling all his finances without any 
supervision.   The Board notes that while the appellant has 
stated that it has been recommended that he seek assisted 
living at greatly increased cost, it is not demonstrated 
anywhere in the record, either clinically or otherwise, that 
he is unable to cope adequately in his current living 
arrangement.  

The Board also notes that there is a letter in the record 
dated in September 2000 in which the veteran himself 
voluntarily agreed to increase the amount of the appellant's 
apportionment by $200 per month.  It is later shown, however, 
that he was under the mistaken assumption that additional 
money had been withheld from his compensation throughout the 
appeal period, and did not know that he would incur an 
overpayment of almost $20,000 if the offer were implemented.  
When informed of such, the veteran was within his right to 
rescind the offer, as it was a voluntary gesture and was not 
binding on him.  The Board also observes that the appellant 
refused to compromise to any extent when asked if he would 
settle for a much smaller retroactive increase in the 
apportionment from July 1, 1992 to the present, and make a 
$200 increase effective from date of last payment.

Under these circumstances, the Board finds that that 
continued apportionment in the amount of $300 is warranted 
under 38 C.F.R. § 3.451 (2001), as the veteran has not 
plausibly demonstrated that financial hardship exists.  For 
the foregoing reasons, the Board concludes that the criteria 
for an increased apportionment of the veteran's VA benefits 
to the appellant are not met.


ORDER

An apportionment in excess of $300.00 of the veteran's VA 
compensation benefits for the veteran's helpless adult child 
(the appellant) is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

